EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Slate on 3/22/22.

The application has been amended as follows: 
	Claim 1, line 10: after “the sleeve” insert --; and 
the sleeve holds the bent seed precursor compressed--.
	Claim 6, line 2: after “the” delete “bend seed precursor”, and insert --sleeve--.
	Claim 23, line 1: after “wherein” insert --:--.
	Claims 2, 5, 21, 22, and 24-26: Canceled.

	Add the following claims 27-33.
27. The method of claim 15 wherein:
the multiple layers are formed by a spiral.
28. The method of claim 15 wherein:
the multiple layers are formed by radially stacking separate pieces.
29. The method of claim 15 wherein:
the multiple layers are at least three layers at some given position.

the multiple layers form a seed upper portion; and
the method comprises inserting the seed upper portion into a seed lower portion.
31. The method of claim 30 wherein:
the multiple layers are formed by radially stacking separate pieces.
32. The method of claim 30 wherein:
the inserting the seed upper portion into the seed lower portion comprises inserting into a slot
in the sleeve lower portion.
33. The method of claim 15 wherein:
the multiple layers are of a Ni-based alloy.

	Specification
	Paragraph 33, line 3: after “at least one” delete “first” and insert --second--.
	Paragraph 84, line 2: after “view of a” delete “first variation on the seed of FIG. 14” and insert --casting mold (shell) after a sacrificial pour and a main pour--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, taken alone or in combination, fails to teach that the sleeve holds the bend seed precursor compressed; in combination with other claimed elements as set forth in claim 1.

forming the seed with multiple layers in a radial direction; in combination with other claimed elements as set forth in claim 15.

	The closest prior arts are Shah et al. (US 10,369,625 B2, hereinafter Shah, cited by applicant) and Miller et al. (US 4,580,613, hereinafter Miller, cited by applicant).
	Shah teaches casting method comprising forming a seed, the seed having a first end and a second end, the forming including bending a seed precursor (Fig. 4, item 84); placing the seed second end in contact or spaced facing relation a chill plate (Fig. 5, item 82); contacting the first end with molten material (Fig. 6); and cooling and solidifying the molten material so that a crystalline structure of the seed propagates into the solidifying material (inherent to the directional solidification casting method). Miller teaches inserting the seed (Fig. 5, item 38) into a sleeve (item 36) leaving the seed protruding from a first end of the sleeve, to increase the choice of casting parameters which will result in controlled seed melt back and subsequent epitaxial growth (C6/L13-20).
	However, the combined references do not teach or suggest that the sleeve holds the bend seed precursor compressed or forming the seed with multiple layers in a radial direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

3/22/2022